  Case 3:19-cv-00225-HEH Document 93 Filed 07/16/20 Page 1 of 22 PageID# 2820




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division


MARTHA OWEN,                               )
                                           )
                      Plaintiff,           )
                                           )
V.                                         )       Civil Action No. 3:19cv225-HEH
                                           )
RUTHERFORD SUPPLY CORP.,                   )
                                           )
                      Defendant.           )

                               MEMORANDUM OPINION
                (Disposition of Post-Trial Motions and Related Matters)

        The Plaintiff in this case, Martha Owen, was a long-term employee of Rutherford

Supply Corporation ("Defendant"). She alleges in her Complaint that she was discharged

from her employment after voicing concern about sexual harassment and hostility in the

workplace, culminating in the immediate lawsuit.

        Following a three-day trial, a jury returned a verdict for Plaintiff Martha Owen on

three offour counts in her Complaint, awarding her damages of$350,000.00.' Pursuant

to 42 U.S.C. § 1981a(b)(3), compensatory and punitive damages awarded in actions

brought under Title VII of the Civil Rights Act of 1964,42 U.S.C. §§ 2000e-2, 2000e-3

(as amended)("Title VII") are limited.




'The jury awarded Plaintiff $125,000 in compensatory damages and $125,000 in punitive
damages on Count One (sexually hostile work environment). (ECF No. 69.) It further awarded
Plaintiff$50,000 in compensatory damages and $25,000 in punitive damages on Count Two
(retaliation). {Id.) On Count Three (assault and battery), the jury awarded Plaintiff $25,000.
{Id.)
 Case 3:19-cv-00225-HEH Document 93 Filed 07/16/20 Page 2 of 22 PageID# 2821




       Because there are statutory limitations on damages in Title VII cases, following

the trial in February 2020, this Court directed both sides in this dispute to file post-trial

memoranda detailing their respective positions on the applicability of the damages cap in

Title VII actions, as well as Plaintiffs eligibility for back pay and front pay.^ Both

parties have responded thereto(ECF Nos. 74, 78), and the Court heard oral argument on

July 7, 2020. For the reasons detailed herein, the Court will grant Defendant's Motion

for Application of the Statutory Damages Cap(ECF No. 73), and will grant Plaintiffs

Motion for Attorneys' Fees in part(ECF No. 77).

       The evidence revealed that Plaintiff began working for Defendant in 2006, serving

as a sales representative. (Trial Tr. 5:4-5; 6:8-9.) Plaintiff testified that, beginning on an

unascertained date during Plaintiffs employment, Terry Woolridge ("Woolridge"),

Defendant's Warehouse Manager, made routine and repeated unwanted sexual advances

toward Plaintiff and other female employees. (Trial Tr. 22:2-23:14; 31:14- 32:17;

32:21-23; 107:9-108:10; 109:6-110:17; 221:2-22; 246:11-22; 247:7-252:8.) Plaintiff

further testified that she reported these incidents to her supervisors on three occasions.

(Trial Tr. 12:4-7; 23:9-14; 55:9-14; 62:20-63:4.) Following these reports, Woolridge

began ignoring Plaintiff—^refusing to work with her or acknowledge her. (Trial

Tr. 36:20-37:8; 253:17-25.)

       During this period. Plaintiffs performance at work declined, in part because of

Woolridge's refusal to timely process her deliveries to her clients. (Trial Tr. 272:18-


^ In her filings, Plaintiff additionally requested an award of attorneys' fees and costs. (ECF Nos.
77, 78, 86.) Therefore, the Court will also address Plaintiffs request in this Memorandum
Opinion.
 Case 3:19-cv-00225-HEH Document 93 Filed 07/16/20 Page 3 of 22 PageID# 2822




273:18; 284:16-286:12.) Plaintiffs sales results suffered as she became "disengaged."

(Trial Tr. 189:14-190:6; 354:2-23; 355:23-356:22; 363:24-364:15; 399:19-400:9;

417:15-418:5.) Despite this, Plaintiff remained in the top half of Defendant's sales in the

Richmond area. (Trial Tr. 24:22-26:9.) On December 11, 2018, Plaintiff was

terminated, and this suit followed. (Trial Tr. 80:6-7.) OfPlaintiffs four claims, the jury

returned a verdict in her favor on three ofthem—^her claims for sexually hostile work

environment, retaliation, and assault and battery.

  I.   The statutory damages cap applies to Plaintifrs Title VII action.

       Defendant contends that, as a result of the statutory damages cap, the maximum

amount that Plaintiff may be awarded on her sexually hostile work environment and

retaliation claims is $50,000, and that the jury award must be reduced accordingly.

(Def.'s Post-Trial Mem. at 2, ECF No. 74.) As Plaintiff conceded at oral argument that

the statutory damages cap applies to her action—not to each of her claims under Title VII

individually—this Court will apply the statutory damages cap accordingly.^ Under



^ The United States Court of Appeals for the Fourth Circuit has yet to address this issue
specifically in a published opinion. In Hylind v. Xerox Corp.^ the jury returned a verdict in favor
ofthe plaintiff on two claims under Title VII—awarding $1,000,000 in compensatory damages
on her sexual discrimination claim, and $500,000 in compensatory damages on her retaliation
claim—and the district court reduced the jury's award of compensatory damages on the
plaintiffs successful claims to the $300,000 statutory cap. 749 F. Supp. 2d 340, 345(D. Md.
2010), rev'd on other grounds, 481 F. App'x 819(4th Cir. 2012)(unpublished), cert, denied, 568
U.S. 1160(2013); see Hylind,481 F. App'x at 823 (citing § 1981a(bX3)(D)). The Fourth Circuit
stated that,"[e]ven if other related Title VII claims brought by [Plaintiff]... ultimately were
successful, such claims also would have been subject to the statutory cap." Hylind, 481 F. App'x
at 823 (citing Black v. Pan Am. Labs., L.L.C., 646 F.3d 254,264(5th Cir. 2011)); see id. ("[W]e
will not disturb the district court's judgment on this issue."); see also Ward v. Autozoners, LLC,
958 F.3d 254, 262(4th Cir. 2020)(published)(noting with approval the application of the
damages limit under § 1981a(b)(3)(D)).
 Case 3:19-cv-00225-HEH Document 93 Filed 07/16/20 Page 4 of 22 PageID# 2823




§ 1981a(b)(3)(A), the sum of a plaintiffs compensatory and punitive damages must be

capped at $50,000 where the defendant had more than 14 and fewer than 101 employees

in each of20 or more calendar weeks in the current or preceding calendar year. Because

there appears to be no dispute that this is the correct classification of Defendant's number

of employees, this rule must be applied to Plaintiffs jury award on her claims under Title

VIL Therefore, her award on these claims—an amount of$325,000 in the aggregate—

must be reduced to $50,000.'^ Accordingly, Defendant's Motion is granted.

11.    Plaintiff is entitled to back pay in the amount of $133,017.28, which is not
       subject to the statutory damages cap.

       Back pay is explicitly excluded from compensatory damages under § 1981a; thus,

if Plaintiff is entitled to back pay, any amount she is awarded will not be subject to the

statutory cap. § 1981a(b)(2). To establish that she is entitled back pay, a plaintiff-


       The Court also notes the abundance of additional, persuasive authority on this issue. See
Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274, 286(1998)(emphasis added)(stating in
dicta that, with respect to Title IX,"Congress carefully limited the amount recoverable in any
individual case, calibrating the maximum recovery to the size of the employer"); Alexander v.
Fulton Cty., 207 F.3d 1303, 1322 n.l3 (11th Cir. 2000)(emphasis added), overruled on other
grounds,("[T]he total amount recoverable for each complaining party under Title VII for
compensatory and punitive damages shall not exceed $300,000, where the employer has more
than 500 employees."); Smith v. Chicago Sch. Reform Bd. ofTrs., 165 F.3d 1142, 1150(7th Cir.
1999)("[I]t also sets a single-par/y limit rather than a single-c/«//w limit."(emphasis in
original)); Hudson v. Reno, 130 F.3d 1193, 1201 (6th Cir. 1997)(holding that the cap on
compensatory and punitive damages applied to the lawsuit as a whole), cert, denied, 525 U.S.
822(1998), abrogated on other grounds. Pollard v. E.I. du Font de Nemours & Co.,532 U.S.
843,847(2001). Courts in this district have similarly applied the cap. SeeHintonv. Va. Union
Univ., No. 3:15cv569,2016 WL 3922053, at *4(E.D. Va. July 20,2016); Hall v. Stormont Trice
Corp.,976 F. Supp. 383, 386(E.D. Va. 1997)(holding that the cap applies to the total sum
awarded to a plaintiff).

^ Plaintiffs award on Count Three, her claim for assault and battery, is unaffected by the
damages cap. Therefore, in addition to her award on Counts One and Two—^which was reduced
to $50,000—she will also receive $25,000 as her award on Count Three.
 Case 3:19-cv-00225-HEH Document 93 Filed 07/16/20 Page 5 of 22 PageID# 2824




employee must introduce evidence in support of her claim that she was unable to find

comparable work. Edwards v. Sch. Bd. ofCity ofNorton,658 F.2d 951,956(4th Cir.

1981)("An improperly dismissed employee may not remain idle and recover lost wages

from the date of discharge."). Once she has done so, the burden shifts to the defendant-

employer to demonstrate that she did not exert reasonable efforts to mitigate her

damages. Id. at 956. The duty to mitigate is not without limits, however. Miller v.

AT&T Corp., 250 F.3d 820, 838 (4th Cir. 2001)("[A] plaintiff need not go into another

line of work, accept a demotion, or take a demeaning position."(quoting Ford Motor Co.

V. E.E.O.C.,458 U.S. 219, 231-32(1982)(internal quotations omitted))).^

       Back pay is generally to be awarded to successful Title VII plaintiffs, see Dennis

V. Columbia Colleton Med. Ctr., Inc., 290 F.3d 639,651 (4th Cir. 2002), and a finding of

discriminatory discharge is presumptive proof that back pay is owed. Albemarle Paper

Co. V. Moody,422 U.S. 405,420 n.l2(1975). "[G]iven a finding of unlawful

discrimination, backpay should be denied only for reasons which, if applied generally,

would not frustrate the central statutory purposes of eradicating discrimination

throughout the economy and making persons whole for injuries suffered through past

discrimination." Id. at 421. Where a court declines to award back pay, it must articulate



^ Although some courts have indicated that, after an extended period oftime searching for work
without success, a plaintiff must consider taking a lower-paying position, this Court does not
believe this caveat applies to Plaintiff in this case as the period for which she would receive back
pay is only 19 months. See e.g., N.L.R.B. v. Southern Silk Mills, Inc., 242 F.2d 697(6th Cir.
1957)(emphasis added)("The failure ofthese two employees, under the conditions existing in
the present case, to seek or take other suitable, available employment, although at a lower rate of
pay, over a period of approximately three years, constitutes to some extent at least loss of
earnings 'willfully incurred.'"), cert, denied, 355 U.S. 821 (1957).
 Case 3:19-cv-00225-HEH Document 93 Filed 07/16/20 Page 6 of 22 PageID# 2825




its reasons for doing so. Id. at 421 n.l4; id. at 422("[T]he mere absence of bad faith" is

"not a sufficient reason for denying back pay.").

       Plaintiff seeks close to $100,000 in back pay.^ (PL's Post-Trial Mem. at 10

("[T]he back pay Ms. Owen should receive in this matter is $94,945.27."), EOF No. 78.)

Defendant contends, however, that Plaintiffs failure to acceptjobs for which she was

given offers precludes an award for back pay. (Def.'s Resp.0pp. at 10, EOF No. 84.) It

appears to this Court that the offers to which Defendant refers involved working on a

farm in Amelia County and taking care of a friend's mom. (Trial Tr. 82:18-83:2.)

Plaintiff not only testified that these positions were part-time, but she also gave this

testimony in response to defense counsel's inquiry about whether she had sought

positions other than sales. {Id.) Because Plaintiff is not required to accept a demotion or

look beyond her field in order to sufficiently mitigate her damages, the Court believes

this testimony is not dispositive.

       The remaining evidence at trial, as well as that adduced at the post-trial

evidentiary hearing, supports a finding that Plaintiff made reasonable efforts to mitigate

her damages. She testified at trial, and at the evidentiary hearing, that she sought and had

difficulty obtaining comparable employment—explaining that she applied to "about 20 or




^ Plaintiff improperly applied the period for back pay in her brief, measuring the period from the
date of the unlawful employment action to the date of the jury verdict. However, the correct
period for measuring back pay is from the date of the unlawful employment action to the date of
entry ofjudgment. Patterson v. Am. Tobacco Co.^ 535 F.2d 257,269(4th Cir. 1976). As a
result, the Court will apply the correct period in calculating any award of back pay.
 Case 3:19-cv-00225-HEH Document 93 Filed 07/16/20 Page 7 of 22 PageID# 2826




21" positions without success.^ (Trial Tr. 43:12-21; Hearing Tr. 37:6-10; Hearing Tr.

39:15-18; Hearing Tr. 40:16-18.) These jobs spanned the sales industry, from jobs in

food services and wine sales to jobs in pharmaceutical sales and solar film sales.

(Hearing Tr. 37:11-15.) Plaintiff explained that she searched online for open positions

and also spoke with friends in the industry, seeking assistance with her job search.

(Hearing Tr. 39:5-8; 41:3-5.) Although she did not use an employment agency to further

her search—nor did she contact any of Defendant's competitors, see Hearing Tr. 39:1-

4—^Plaintiff was not required to make a herculean effort to mitigate her damages. See

Miller, 250 F.3d at 838. Rather, Plaintiff had only to use reasonable diligence. See Ford

Motor Co., 458 U.S. at 231. Accordingly, based upon the evidence, the Court finds

Plaintiff utilized reasonable diligence in mitigating her damages. The Court further finds

that an award of back pay is appropriate in this case as back pay is generally awarded to

successful Title VII plaintiffs, see Dennis, 290 F.3d at 651, and the jury's finding on

Plaintiffs retaliation claim counsels in favor ofsuch an award,see Albemarle Paper Co.,

422 U.S. at 420 n.l2.


       The period by which back pay is calculated begins on the date the unlawful

employment action occurred and ends on the date judgment is entered. Patterson v. Am.

Tobacco Co., 535 F.2d 257, 269(4th Cir. 1976). Pursuant to 42 U.S.C. § 2000e-5(g), an



^ Furthermore, based upon the bittemess between the parties, the Court surmises that Plaintiffs
search could have been made eminently more difficult with a termination on her record and
without a recommendation from her former employer. "Defendant cannot now fault Plaintiff for
an inability to find comparable work when it was Defendant's discriminatory conduct that
prevented Plaintifffrom obtaining such work in the first place." See Mem. Op. at 3, Tinsley, No.
3:16-cv-656-GCM.
 Case 3:19-cv-00225-HEH Document 93 Filed 07/16/20 Page 8 of 22 PageID# 2827




award of back pay should be made in an amount equal to the sum of wages and benefits

that a plaintiff would have earned absent the discriminatory conduct, less any money that

the plaintiff did earn during that time period. In finalizing the award, a court should

apply pre-judgment interest pursuant to Virginia law. See Quesinberry v. Life Ins. Co. of

N. Am.,987 F.2d 1017, 1031 (4th Cir. 1993)(en banc).

       Applying the above formula. Plaintiff is entitled to $133,017.28 in back pay, plus

pre-judgment interest. Although Plaintiffs pay was earned solely through commissions,

the total amount of wages Plaintiff likely would have earned had she continued to work—

based upon her gross pay as reflected in 2018 W-2—^would have amounted to

$133,017.28.^ See Armstrong v. Index Journal Co.,647 F.2d 441,449(4th Cir. 1981)

(awarding a saleswoman plaintiff reasonable compensations for sales commissions as a

component of a back pay award); see also, e.g.. White v. Carolina Paperboard Corp.,

564 F.2d 1073, 1090(4th Cir. 1977)(stating that, where such figures in an employment

matter are missing from the record and cannot be gleaned from testimony, the court may

take "the hourly wages of known years and from those make a finding as to the hourly

wages of the unknown years if it deems the evidence of sufficient reliability"). In fact.

Plaintiff earned $0.00. (Hearing Tr. 38:7-8 (stating she could not find employment).)




^ The Court reached this figure by using the gross pay reflected in Plaintiffs 2018 W-2. {See
ECF No. 78-4.) Because Plaintiffs gross pay earned in 2018 stems from a year in which she
worked 345 days, the Court used this number to determine Plaintiffs average daily income. The
Court then multiplied this number by the number of days reflected by the applicable period for
back pay—from the date of the unlawful employment action to the date of entry ofjudgment.


                                              8
 Case 3:19-cv-00225-HEH Document 93 Filed 07/16/20 Page 9 of 22 PageID# 2828




Thus, Plaintiff is entitled to the difference, which is $133,017.28, adjusted to include pre-

judgment interest in the amount of six percent, see Va. Code § 6.2-302.

        In addition to its deterrence value,"an award of back pay is designed 'to make

persons whole for injuries suffered on account of unlawful employment discrimination.'

Computation of Plaintiffs back pay by measuring it against the pay that she would have,

hypothetically, earned but for the unlawful discrimination achieves this equitable

purpose." Armstrong, 647 F.2d at 446 (internal citation and alterations omitted).

Accordingly, insofar as Plaintiffs Motion requests back pay, the Motion is granted in

part.

III.    Plaintiff is entitled to front pay in the amount of $83,280.42, which is not
        subject to the statutory damages cap.

        Front pay is not an element of compensatory damages within the meaning of

§ 1981a; therefore, if Plaintiff is entitled to front pay, any amount she is awarded will not

be subject to the statutory cap. See Pollard v. E.L du Font de Nemours & Co., 532 U.S.

843, 854(2001). Although reinstatement is the preferred remedy, front pay is an

available remedy when reinstatement is not appropriate. Duke v. Uniroyal Inc., 928 F.2d

1413, 1424(4th Cir. 1991)(providing examples of circumstances in which reinstatement

is not appropriate). Under such circumstances, the decision to award front pay is within

the discretion of the district court. Id.

        As an initial matter, it appears plain to the Court that—based upon the palpable

animosity between the parties—reinstatement is not an appropriate remedy in this case.

See id. ("The appropriate method for addressing the difficult question of providing a
 Case 3:19-cv-00225-HEH Document 93 Filed 07/16/20 Page 10 of 22 PageID# 2829




remedy which anticipates potential future losses requires an analysis of all the

circumstances existing at the time of trial for the purpose oftailoring a blend of remedies

that is most likely to make the plaintiff whole.");       cilso Hunter v. Town ofMocksville,

897 F.3d 538, 562(4th Cir. 2018)(finding that the district court did not abuse its

discretion in denying a request for reinstatement where there was continued hostility

between the parties (citing Duke,928 F.2d at 1423)). Furthennore, although Woolridge

is no longer employed by Defendant,see Hearing Tr. 18:12-20, many ofthose who held

leadership positions at the time ofPlaintiffs termination remain employed by Defendant.

See Mem. Op. at 8, Tinsley v. City ofCharlotte, No. 3:16-cv-656-GCM (W.D.N.C. Apr.

26, 2019), EOF No.95 (finding reinstatement impractical where leadership remained

largely the same as it had been when plaintiff was discharged). Thus,the Court denies

reinstatement and is confronted with whether and how much front pay to award Plaintiff.^

       "[Tjhere is no bright line test for awarding front pay." Hunter, 897 F.3d at 562

(citations omitted). In determining whether to award front pay, the court may consider

that the determination is inherently speculative, as well as the plaintiffs age, education

and experience, and diligence in attempting to secure replacement employment. Dotson

V. Pflzer, Inc., 558 F.3d 284, 300(4th Cir. 2009); Loveless v. John's Ford, Inc., 232 F.

App'x 229, 238(4th Cir. 2007)(unpublished); see Wootten v. Virginia, No.6:14-CV-

00013,2016 WL 7496145, at *4(W.D. Va. Dec. 30, 2016)(collecting cases)

(considering the length of plaintiffs employment prior to termination, how long plaintiff


^ The Court finds it further persuasive that, although Defendant claims Plaintiff may return to
work, there is no evidence of any formal offer of reinstatement.


                                                10
 Case 3:19-cv-00225-HEH Document 93 Filed 07/16/20 Page 11 of 22 PageID# 2830




intended to work, plaintiffs prospects of comparable employment, plaintiffs status as an

at-will employee, the time period ofthe award, and how long other employees have

stayed in comparable positions).

       Plaintiff is sixty years old and was fifty-nine years old at the time that Defendant

terminated her employment. (Trial Tr. at 80:6-7; 43:18-21.) As Plaintiffs age places

her closer to retirement than many other plaintiffs to whom courts have denied front pay,

see e.g., Dotson, 558 F.3d at 300(affirming a denial of front pay based on plaintiffs

"relatively young age when terminated"), this factor weighs in favor of a front pay award.

See Duke,928 F.2d at 1423("[W]hen the period for reinstatement was expected to be a

relatively short one, such as ifthe plaintiff was close to retirement, the strong preference

in favor of reinstatement has been found to be neutralized by the increased certainty of

the potential loss of pay, permitting consideration of a front pay award."). Additionally,

Defendant employed Plaintifffor twelve years prior to her termination, and thus the

length oftime Plaintiff worked for Defendant weighs in favor of a front pay award.

(Trial Tr. at 5:4-5; 80:6-7.)

       Furthermore,the record also supports the proposition that Plaintiff intended to

continue to work for Defendant but for the discrimination. (Trial Tr. at 38:1-3; 65:16-18

(claiming she would have otherwise continued to work until she was seventy years old).)

She further testified, as mentioned supra, that she had difficulty obtaining comparable

employment—explaining that she applied to "about twenty or twenty-one" positions

without success. (Trial Tr. at 43:12—21.) It is also clear to this Court, however, that

Plaintiff maintains the ability to work, particularly given her testimony that she intended


                                             11
 Case 3:19-cv-00225-HEH Document 93 Filed 07/16/20 Page 12 of 22 PageID# 2831




to remain employed by Defendant and that she performed well during her employment.

(Trial Tr. at 24:19-26:9; 38:1-3; 65:16-18.) Nevertheless, this factor weighs in favor of

tempering an award offront pay, not denying it. Therefore, based upon the evidence, this

Court finds that the only practical way to remedy the harm Plaintiff suffered is with an

award of front pay.

       Front pay awards must be tempered due to their speculative nature. Duke,928

F.2d at 1424. In this case. Plaintiff seeks an award of five years of front pay in the

amount of $406,908.30; however, the Court believes a lesser amount will adequately

serve the intended purpose of front pay. See Hunter, 897 F.3d at 562("The purpose of

awarding front pay is to provide resources to a wrongfully terminated plaintiff To

complement a deferred order of reinstatement or to bridge a time when the court

concludes the plaintiff is reasonably likely to obtain other employment.'"(quoting Duke,

928 F.2d at 1424)). Despite the fact that Plaintiff will likely be returning to the

workforce during the midst of a global pandemic, this Court believes that she is

eminently employable based upon her performance while employed by Defendant, as

well as the statement of Jeff Miller, the managing partner and co-founder of Sales

Recruiters of Virginia, LLC,that he "could place her in a comparable sales representative

position within a week."'® {See Miller Aff., ECF No. 84-2.)




'® The Court's references to Plaintiffs performance while employed by Defendant do not refer to
her performance relative to Defendant's other salespeople but rather to Plaintiffs ability to work
and her personal successes in doing so.


                                               12
 Case 3:19-cv-00225-HEH Document 93 Filed 07/16/20 Page 13 of 22 PageID# 2832




       Therefore, an award of one year offront pay—in the amount of$83,280.42*'—

should be sufficient to compensate Plaintiff until such time as she is able to secure

employment. Accordingly, the Court finds that an award of one year offront pay is

appropriate in this case. See Hunter^ 897 F.3d at 561 (stating that the decision to award

or deny equitable relief, such as reinstatement or an award of front pay, is a discretionary

decision for the district court); see also id. at 562(concluding that the district court did

not abuse its discretion when it granted plaintiff 1.75 years of front pay). Thus, insofar as

Plaintiffs Motion requests front pay, the Motion is granted in part.

IV.    Plaintiff is entitled to attorneys' fees in the amount of $475,000.00.

       Finally, Plaintiff requests $600,00.00 in attorneys' fees and $9,199.07 in costs. An

award of attorneys' fees under Title VII is discretionary, but "a prevailing plaintiff

ordinarily is to be awarded attorney's fees in all but special circumstances."

Christiansburg Garment Co. v. EEOC,434 U.S. 412,417(1978)(emphasis omitted);

EEOCv. Greenbriar Pontiac-Oldsmobile-GMC Trucks-KIA, 314 F. Supp. 2d 581, 585—

86(E.D. Va. 2004). "In determining reasonable attorneys' fees, courts must first

calculate the lodestar amount," Coles v. Land's Towing & Recovery, Inc., 3:10-cv-25,


'' The Court reached this figure by using the gross pay reflected in Plaintiffs 2018 W-2. {See
ECF No. 78-4.) Because Plaintiffs gross pay earned in 2018 stems from a year in which she
worked just shy of 365 days—345 days—the Court enlarged this number by 5.5% to represent
the gross pay she would have earned if she had worked the full year. As the Court finds that an
award of one year of front pay is appropriate in this case, the Court then used her estimated full
year gross pay as the appropriate figure. Furthermore, the Court finds that determining the
present value ofthe stream of income due to Plaintiff over the next year would not alter this
figure. SeeXiao-Yue Gu v. Huges STXCorp., 127 F. Supp. 2d 751, 763(D. Md.2001)("Given
the relatively short duration of its award,the Court believes that presupposing salary increases
over the next four years only to discount the award to account for the time value of money
presents a rather redundant venture.").


                                                13
 Case 3:19-cv-00225-HEH Document 93 Filed 07/16/20 Page 14 of 22 PageID# 2833




2010 WL 5300892, at *2(E.D. Va. Dec. 22, 2010)(citing Grissom v. Mills Corp., 549

F.3d 313, 320(4th Cir. 2008)), which is "the product of reasonable hours times a

reasonable rate," Pennsylvania v. Del. Valley Citizens' Councilfor Clean Air, 478 U.S.

546, 565 (1986). This number must represent the product of"billing judgment." Hensley

V. Eckerhart,461 U.S. 424, 437(1983). The Fourth Circuit has adopted the factors set

forth in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714(5th Cir. 1974), for

determining the reasonableness of attorneys' fees, and these factors permit an adjustment

ofthe lodestar amount where appropriate.'^ See Barber v. Kimbrell's, Inc., Sll F.2d 216,

226 n.28 (4th Cir. 1978).

         Plaintiffs attorneys, Joseph Traficanti and Thomas Bowden, have offered three

affidavits to support both the reasonableness of the hours expended in this case as well as

the reasonableness of their fees. They aver that the lodestar calculation for attorneys'

fees, based upon rates of$500.00 and $350.00 per hour, amounts to an award of

$600,000.00—following a roughly 7 percent reduction from $648,500.00. (PL's Post-

Trial Mem. at 5-6.) In addition to the affidavits ofPlaintiffs attorneys, see ECF Nos.

86-2, 86-3, Plaintiff also offers an affidavit from Harris D. Butler, III—^which provides



  The Fourth Circuit has characterized the twelve Johnson factors as follows:(1)The time and
labor expended;(2)the novelty and difficulty of the questions raised;(3)the skill required to
properly perform the legal services rendered;(4)the attorneys' opportunity costs in pressing the
instant litigation;(5)the customary fee for like work;(6)the attomeys' expectations at the outset
of the litigation;(7)the time limitations imposed by the client or circumstances;(8)the amount
in controversy and the results obtained;(9)the experience, reputation, and ability of the attomey;
(10)the undesirability of the case within the legal community in which the suit arose;(11)the
nature and length of the professional relationship between attomey and client; and
(12) attomeys' fees awards in similar cases. See McAfee v. Boczar, 738 F.3d 81, 88 n.5 (4th Cir.
2013).


                                               14
Case 3:19-cv-00225-HEH Document 93 Filed 07/16/20 Page 15 of 22 PageID# 2834




Mr. Traficanti's experience in labor and employment matters, as well as attests to Mr.

Bowden's experience in employment matters. (Butler Aff., ECF No. 86-1.) Mr. Butler

has reviewed Plaintiffs attorneys' work in this case and avers that an hourly rate of

$500.00 is at or below the prevailing hourly rates for employment attorneys of Mr.

Traficanti's experience and expertise in Richmond, and that the same is true of an hourly

rate of$350.00 for Mr. Bowden. {Id. at 5("My younger partners, with less seniority at

the bar, bill at rates of$425.00, $375.00, and $315.00"(internal alterations omitted)).)

Although Plaintiff has carried its burden of production on this issue, see Robinson v.

Equifax Info. Servs., LLC,560 F.3d 235,245 (4th Cir. 2009)("[AJffidavits of other local

lawyers who are familiar both with the skills ofthe fee applicants and more generally

with the type of work in the relevant community are sufficient to satisfy the requirement

that 'specific evidence' support a proposed hourly rate."), these affidavits are not the sum

total of the evidence before this Court.

       Defendant also submitted an affidavit from Mrs. Colleen Quinn. (Quinn Aff.,

ECF No. 90-1.) Mrs. Quinn alleges that "[t]he fees exceed what would be customary."

{Id. at 4.) While she does not detail other local hourly rates—although she does state

that, after 31 years of practice that includes matters in employment law, her hourly rate is

$425.00—Mrs. Quinn contrasts the sum requested in this case with those requested in

other similar matters. {Id. at 2, 5-6.) Despite the fact that the cases she cites did not

proceed to trial, each of the matters involved at least two rounds of motions to dismiss,

and the fees requested pale in comparison to Plaintiffs request of$600,000.00 in this

case. {Id. at 5-6(amounting to $12,215.91, $22,732.75, and $116,825.00).)


                                              15
 Case 3:19-cv-00225-HEH Document 93 Filed 07/16/20 Page 16 of 22 PageID# 2835




Furthermore, attorneys' fees in similar cases further support Mrs. Quinn's assertion that

Plaintiffs request is excessive. See Tinsley v. City ofCharlotte, 397 P. Supp. 803, 812

(W.D.N.C. 2019)(granting a total award of attorneys' fees in the amount of

$330,797.50); Burke v. Mattis,?>\S F. Supp. 3d 907,915 (E.D. Va. 2018)(reducing

attorneys' fees and awarding a total of $335,034.22). Thus, even though the parties'

affidavits appear to neutralize the other's value, in conjunction, these factors—^the

customary fee for like work and the attorneys' fees in similar cases—^tend to favor a

finding that the requested fees are unreasonable.

       Furthermore, the amount in controversy and the results obtained present more

doubt regarding the reasonableness of the fees. Plaintiffs counsel achieved a verdict in

Plaintiffs favor on three of four counts, in the amount of $350,000.00, which should

demonstrate a degree of reasonableness,see Hensley, 461 U.S. at 435("Where a plaintiff

has obtained excellent results, his attorney should recover a fully compensatory fee.").

However,Plaintiffs requested amount of attorneys' fees is almost twice the jury award—

not to mention, the jury award is subject to the statutory cap under § 1981a,see supra.

Therefore, this factor further suggests the fee request is unreasonable. Accordingly,

based upon the foregoing, the Court finds a reduction ofPlaintiffs fee request is

appropriate.

       In addition to determining whether the fee request was reasonable, the Court must

also determine whether an adjustment to the lodestar amount is necessary based upon the

reasonableness of the hours. In attempting to assess the time and labor expended by

Plaintiffs attorneys in this matter, the Court finds its review frustrated by Plaintiffs


                                             16
 Case 3:19-cv-00225-HEH Document 93 Filed 07/16/20 Page 17 of 22 PageID# 2836




attorneys' practice of block billing, as well as by their vague time entries. "Block

billing" is a form of inadequate documentation oftimekeeping, including "the practice of

grouping, or 'lumping,' several tasks together under a single entry, without specifying the

amount oftime spent on each particular task." See Guidry v. Clare, 442 F. Supp. 2d 282,

294(E.D. Va. 2006)(collecting cases). As this practice is disfavored in federal courts

across the country, see McAfee v. Boczar, 906 F. Supp. 2d 484, 498(E.D. Va. 2012)

(collecting cases), vacated and remanded on other grounds, 738 F.3d 81 (4th Cir. 2013),

such improper recordkeeping has justified a reduction in courts' awards of attorneys'

fees. See id. at 500("The traditional remedy for block billing is to apply a reasonable

across the board fixed percentage reduction on amounts based on the trial court's

familiarity with the case, its complexity and the counsel involved."(citing Project

Vote/Votingfor America, Inc. v. Long, 887 F. Supp. 2d 704,716(E.D. Va. 2012)));

Guidry, 442 F. Supp. 2d at 294.

       Plaintiffs attorneys submitted only a single, unsworn report, purporting to reflect

their itemized billing. (ECF No. 78-2.) The report alleges that Plaintiffs primary

attorney—Mr. Traficanti—^worked in excess of 1,188 hours, at a rate of$500.00 per hour,

over the course of 14 months to investigate and litigate Plaintiffs claims. (ECF No. 78-

2; see also Pl.'s Post-Trial Mem. at 5-6.) This report further reflects that Thomas

Bowden worked for 155 hours on the case, at a rate of$350.00 per hour. (ECF No. 78-2;

see also Pl.'s Post-Trial Mem. at 5-6.) In addition, many ofthe billable hours in the

report are noted in large increments with little detail as to the specific tasks accomplished

during those hours. {See ECF No. 78-2(including "strategize with partners" for 6.5


                                             17
 Case 3:19-cv-00225-HEH Document 93 Filed 07/16/20 Page 18 of 22 PageID# 2837




hours,"prepare for pretrial conference" for 3 hours, and "finalize replies and file" for 9.5

hours).) Some notable instances of this block billing include an entry from January 11,

2019, logging 13 hours under the heading "prepare affidavits, continue research," as well

as an entry spanning two days—^August 27 to August 28, 2019—in which Mr. Traficanti

logged 16.5 hours at once, labeling the entry "cont'd research and work re mediation

memo." (ECF No. 78-2.)

       In addition to being unsworn, this report also contains vague time entry

descriptions—in addition to those entries listed above—such as "[b]egin detailing trial

strategy," for which counsel claim credit for 6 hours of billable time. (ECF No. 78-2.)

Additionally, the Court finds particularly perplexing counsel's entry entitled

"[f]amiliarize self with ECF/visit clerk's office," for which counsel logged 3 billable

hours. (ECF No. 78-2.) See Scott, 2020 WL 2771949, at *7("Vague time entries are a

bigger impediment to the Court's assessment of the reasonableness ofPlaintiffs' fee

request than block billing."); Coward v. Robinson, No. 1:10-cv-147(LMB/MSN),2017

WL 5195868, at *5 (E.D. Va. Nov. 9, 2017)(finding entries too vague—such that they

frustrated the court's review of reasonableness—^where the description given provided

only "prepare for" or "attend" proceedings). Although this Court does not doubt that a

significant amount of work was required ofPlaintiffs attorneys in this matter, the

combination of block billing and vague time entries undermines this Court's ability to

determine the reasonableness of the hours and labor expended. Weighing the lack of

specificity and delineation, the Court will exercise its discretion to reduce the total

billable hours of counsel. See Coward, 2017 WL 5195868, at *6 {citing Abusamhadaneh


                                              18
 Case 3:19-cv-00225-HEH Document 93 Filed 07/16/20 Page 19 of 22 PageID# 2838




V. Taylor, No. 1:1 lcv939(JCC/TCB),2013 WL 193778, at *21 (E.D. Va. Jan. 17,

2013)).

       Furthermore, at the post-trial evidentiary hearing. Plaintiffs counsel explained

that he could not provide more specific billing entries as his firm does not have any

assistants on staff, which requires him to undertake clerical tasks himself. (Hearing Tr.

25:5-7.) Because the Court cannot adequately distinguish between the time spent on

clerical tasks and that spent on substantive matters, a further reduction ofPlaintiffs

billable hours is appropriate. See Larsen v. AR Resources, Inc., _ F. Supp. 3d _, 2020

WL 1816203, at *3(E.D. Va. Apr. 10, 2020)(Smith, J.)(reducing the hours awarded for

time entries involving work that could be considered secretarial rather than legal (citing

Denton v. PennyMac Loan Servs., LLC,252 F. Supp. 3d 504, 525-26(E.D. Va. 2017)

(collecting cases))).

       Finally, this case did not involve particularly novel or difficult legal issues.

Rather, Plaintiffs claims—sexually hostile work environment, retaliation, and gender

discrimination—are ofl-litigated and prototypical of employment matters. Similarly, as

the matter did not require Plaintiffs counsel to simplify and communicate complex legal

arguments and factual circumstances to the Court and the jury, the skill required to

properly perform the legal services rendered did not exceed that necessary to litigate a

traditional case of the same nature,'^




  The Court will not discuss the other Johnson factors. However, the Court notes that the other
factors were considered by the Court and found to be either irrelevant to the matter directly
before the Court or neutral in determining what amount to award in this case.


                                                19
Case 3:19-cv-00225-HEH Document 93 Filed 07/16/20 Page 20 of 22 PageID# 2839




      Thus, applying the Johnson factors, this Court believes the award Plaintiff seeks is

unreasonable based on the record at hand, and the lodestar amount must be reduced to

some degree—principally because Plaintiffs attorneys engaged in "block billing" and

many of their time entries are vague, which significantly undermines this Court's review

of the reasonableness ofthe award. See Rum Creek Coal Sales, Inc. v. Caperton, 31 F.3d

169, 180(4th Cir. 1994)("exhort[ing] counsel to describe specifically the tasks

performed"); Scott v. Clarke, No. 3:12-cv-00036, 2020 WL 2771949, at *6(W.D. Va.

May 28, 2020){ciXmg Harwood v. Am. Airlines, Inc., No. l:17-cv-484, 2019 WL

3244200, at *4(E.D. Va. May 16, 2019)). "Vague billing and excessive billing ... each

may warrant different reductions in fees requested." Scott, 2020 WL 2771949, at

*5 (citing Project Vote/Votingfor America, Inc. v. Long, 887 F. Supp. 2d at 715-17).

      The Court acknowledges that Plaintiffs counsel has already proposed a figure—

$600,000—for attorneys' fees that incorporates a 7 percent reduction. (PL's Post-Trial

Mem. at 8-9.) Nevertheless, the Court feels it necessary to impose a further 20 percent

reduction on Plaintiffs award of attorneys' fees. This finding is based upon a cumulative

review ofthe Johnson factors, including both the vagueness of the time entries in the

attached report, and the fact that counsel appeared to "block bill" many ofthe entries,

which significantly frustrated this Court's review ofthe reasonableness of the hours

worked. See Scott, 2020 WL 2771949, at *7(imposing a combined reduction of20

percent and explaining that courts often impose 20 percent reductions for vague time

entries and between 10 and 20 percent reductions for block billing (citing Route Triple

Seven Ltd. P'ship v. Total Hockey, Inc., 127 F. Supp. 3d 607,621-22 & n.l4 & 15 (E.D.


                                            20
Case 3:19-cv-00225-HEH Document 93 Filed 07/16/20 Page 21 of 22 PageID# 2840




Va. 2015))). Accordingly, having reviewed the materials submitted, as well as fee

awards in other Title VII cases, the Court finds that a combined 27 percent reduction is

appropriate, and Plaintiffs attorneys are entitled to an award of attorneys' fees in the

amount of $475,000,00.^'^

       Finally, Mr. Traficanti asserts that his law firm has advanced costs to litigate this

matter. (EOF No. 78-3; see also Pl.'s Post-Trial Mem. at 6.) Plaintiff is entitled to

recover for costs incurred in the litigation. Fed. R. Civ. P. 54(d)(1). However,

recoverable costs are not limitless and pertain to "court fees, court-reporter fees and

transcripts 'necessarily obtained for use in the case,' fees for printing and witnesses, fees

for exemplification and copying 'necessarily obtained for use' in the case, docket fees,

and fees for court-appointed experts." Burke, 315 F. Supp. 3d at 915 (quoting 28 U.S.C.

§ 1920). Because the Clerk has indicated that further documentation will be required

from Plaintiffs counsel before an award of costs may be determined, the amount of such

an award will be the subject of a separate Order by this Court.




  To the extent Plaintiffs attorneys find that a 27 percent reduction is too high given their initial
proposition that the Court reduce attorneys' fees by a little over 7 percent, the Court disagrees.
       The Court commends Plaintifff] for exercising that billing judgment and trimming
       hours that could have been 'excessive, redundant, or otherwise unnecessary'....
       [b]ut Plaintifffs] removal of other hours from its fee petition that they felt no
       longer should be included in the exercise of their billing judgment does not
       provide the Court any more detail on otherwise vague descriptions on those hours
       that remain.
See Scott, 2020 WL 2771949, at *7(quoting Hensley,461 U.S. at 434).

  Plaintiffs filings are unclear as to the amount requested as the filings allege three different
figures: $9,199.07, $9,246.17, and $9,527.22.


                                                 21
 Case 3:19-cv-00225-HEH Document 93 Filed 07/16/20 Page 22 of 22 PageID# 2841




 V.    Conclusion


       Based on the foregoing, Plaintiffs Motion for Attorneys' Fees(ECF No. 73) will

be granted in part, Defendant's Motion for Application of the Statutory Damages Cap

(ECF No. 77) will be granted, and Defendant's Motion for Judgment as a Matter ofLaw

will be denied(ECF No. 75).'^ Accordingly, Plaintiffs jury award on Counts One and

Two will be limited to a combined total of$50,000.00, pursuant to § 1981a, although her

award on Count Three will remain $25,000.00. Plaintiff is further entitled to front pay in

the amount of$83,280.42 and back pay in the amount of$133,017.28, plus pre-judgment

interest. Finally, an award of$475,000.00 in attorneys' fees is appropriate to compensate

Plaintiffs counsel. The sum of Plaintiffs awards will be subject to statutory post-

judgment interest pursuant to 28 U.S.C. § 1961.

        An appropriate Order will accompany this Memorandum Opinion.


                                                         Henry E. Hudson
                                                         Senior United States District Judge
Date:T»>li« ife,2oao
Richmond,'Virginia



  Defendant filed a Motion for Judgment as a Matter of Law on March 5, 2020. This
Memorandum Opinion resolves all other outstanding issues before this Court. Therefore, the
Court will enter judgment pursuant to Federal Rule of Civil Procedure 58 following entry of this
Memorandum Opinion. Accordingly, as the Court indicated at the post-trial evidentiary hearing.
Defendant's Motion for Judgment as a Matter of Law will be denied. Fed. R. Civ. P. 58(a)(1)
("Every judgment and amended judgment must be set out in a separate document, but a separate
document is not required for an order disposing of a motion ... forjudgment under Rule
50(b)."). However, even if the Court addressed Defendant's Motion for Judgment as a Matter of
Law at length, it believes this determination is supported by the parties' evidence. Canvassing
the trial record and considering the parties' post-trial arguments, this Court can find no basis for
disturbing the jury's considered verdict in this case.


                                                 22
